Case 8:20-cv-00816-CEH-AAS Document 20 Filed 07/08/20 Page 1 of 5 PageID 269




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


CORONACIDE, LLC,

       Plaintiff,                                   Case No: 8:20-cv-00816-CEH

v.

WELLNESS MATRIX GROUP, INC.,
and GEORGE TODT,

       Defendants.
                                             /

PLAINTIFF’S MOTION TO DENY OR STRIKE DEFENDANT, WELLNESS MATRIX
     GROUP, INC.’S MOTION TO DISMISS FOR LACK OF IN PERSONAM
   JURISDICTION AND FOR FORUM NON CONVENIENS, FOR FAILURE TO
                    COMPLY WITH COURT ORDER

       Plaintiff, CoronaCide, LLC (“CoronaCide”), moves the Court for an Order Denying or

Striking Defendant, Wellness Matrix Group, Inc. (“Defendant”)’s Motion to Dismiss for Lack of

In Personam Jurisdiction and For Forum Non Conveniens [Dkt. #13] (“Defendant’s Motion”), for

failure to comply with the Court’s Interested Persons Order for Civil Cases [Dkt. #4](the “Court’s

Order”), and states the following:

       1.      On April 9, 2020, the Court’s Order was issued, which mandates that “within

fourteen days from the date of this order (or from the date of subsequent first appearance in this

action), each party, … shall file and serve a Certificate Of Interested Persons And Corporate

Disclosure Statement. Dkt. #4 (Emphasis in original)

       2.      On June 9, 2020, Defendant filed Defendant’s Motion, and counsel for Defendant

filed his Limited Notice of Appearance of Local Counsel [Dkt. #12](the “Notice of Appearance”).
Case 8:20-cv-00816-CEH-AAS Document 20 Filed 07/08/20 Page 2 of 5 PageID 270




       3.      Although Defendant’s counsel represented in the Notice of Appearance that he was

“local counsel” for Defendant, Defendant’s counsel was the only attorney to sign Defendant’s

Motion and only his signature block appeared on the Motion. See Dkt. # 13 at p. 20.

       4.      Since Defendant’s Motion was filed, no other attorney has filed an appearance for

Defendant. Thus, Defendant’s counsel is not simply “local counsel” but the only counsel of record.

       5.      According to the Court’s Order, Defendant’s Certificate of Interested Persons and

Corporate Disclosure Statement was due to be filed on June 23, 2020.

       6.      On July 1, 2020, undersigned counsel for CoronaCide emailed Defendant’s

counsel, and informed counsel that Defendant’s Certificate of Interested Persons and Corporate

Disclosure Statement was due to be filed on June 23, 2020. See Certificate of Good Faith

Conference, infra.

       7.      CoronaCide’s counsel informed Defendant’s counsel that if Defendant failed to file

the Certificate of Interested Persons and Corporate Disclosure Statement on or before July 7, 2020,

CoronaCide would seek the relief provided for by the Court in the Court’s Order.

       8.      On July 6, 2020, CoronaCide’s counsel and Defendant’s counsel conferred via

telephone regarding the substance of this motion. See Certificate of Good Faith Conference, infra.

       9.      During the telephonic meet and confer conference, CoronaCide’s counsel reiterated

that she would give Defendant through and until July 7, 2020, in which to file its Certificate of

Interested Persons and Corporate Disclosure Statement, and if Defendant failed to file its

Certificate, then CoronaCide would file the instant motion.

       10.     Despite the warnings and extension of time from CoronaCide to comply with the

Court’s Order, Defendant has still failed to comply with the Court’s Order.




                                                2
Case 8:20-cv-00816-CEH-AAS Document 20 Filed 07/08/20 Page 3 of 5 PageID 271




        11.    Per the Court’s Order, “[a] motion, memorandum, response, or other paper –

including emergency motion – may be denied or stricken unless the filing party has previously

filed and served its Certificate of Interested Persons and Corporate Disclosure Statement.” Dkt.

#4 at p. 3.

        12.    Defendant has had ample time and notice to meet its obligations and responsibilities

to this Court, and to abide by the Court’s Order.

        13.    Defendant has also had sufficient advance notice that this Court could deny or strike

Defendant’s Motion if it failed to abide by the Court’s Order.

        14.    For these reasons, the Court should deny or strike Defendant’s Motion.

        WHEREFORE, CoronaCide, LLC, respectfully requests the Court to enter an Order

denying or striking Defendant’s Motion to Dismiss for Lack of In Personam Jurisdiction and For

Forum Non Conveniens, and granting such other and further relief this Court deems just and

appropriate.


                     CERTIFICATE OF GOOD FAITH CONFERENCE

        Pursuant to Local Rule 3.01(g), I hereby certify that I corresponded via electronic

transmission on July 1, 2020, and conferred telephonically with counsel for Defendant on July 6,

2020, regarding the substance of the instant Motion to Strike. Defendant’s counsel never stated

whether or not Defendant would file its Certificate of Interested Persons and Corporate Disclosure

Statement.

                                              /s/ Kathleen M. Wade
                                              Kathleen M. Wade




                                                    3
Case 8:20-cv-00816-CEH-AAS Document 20 Filed 07/08/20 Page 4 of 5 PageID 272




                               SUPPORTING MEMORANDUM

       The Court previously notified all parties of their respective obligation to file the Certificate

of Interested Persons and Corporate Disclosure Statement. See Court’s Order, Dkt. #4. The Court

also notified all parties of the consequences if they failed to abide by the Court’s Order. Id.

CoronaCide also notified Defendant of its obligation to file the Certificate, and gave Defendant an

extension of time to do so. Additionally, CoronaCide forewarned Defendant that it would file this

motion if Defendant still failed to abide by the Court’s Order. Because Defendant not only failed

to follow the Court’s Order but now refuses to do so, the Court should do as it warned Defendant

and deny or strike Defendant’s Motion.

       For all of these reasons, as well as those set forth in the Motion above, CoronaCide

respectfully requests the Court grant this Motion.




                                                  4
Case 8:20-cv-00816-CEH-AAS Document 20 Filed 07/08/20 Page 5 of 5 PageID 273




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 8, 2020, I filed a true and accurate copy of the foregoing

with the Clerk of the Court by using the CM/ECF system which will cause notice to be served to

counsel for the Defendant, Andrew S. Kanter, Esq., Law Office of Andrew S. Kanter, PLLC, P.O.

Box 173378, Tampa, Florida 33672, Email: akanter@akanterlaw.com.


                                                   /s/ Kathleen M. Wade
                                                   Richard E. Fee
                                                   Florida Bar No. 813680
                                                   Kathleen M. Wade
                                                   Florida Bar No. 127965
                                                   FEE & JEFFRIES, P.A.
                                                   1227 N. Franklin Street
                                                   Tampa, Florida 33602
                                                   (813) 229-8008
                                                   (813) 229-0046 (Facsimile)
                                                   rfee@feejeffries.com
                                                   kwade@feejeffries.com
                                                   bmayer@feejeffries.com

                                                   and

                                                   /s/ Anton Hopen
                                                   Anton Hopen
                                                   Florida Bar No. 66877
                                                   SMITH & HOPEN, P.A.
                                                   180 Pine Avenue North
                                                   Oldsmar, Florida 34677
                                                   (813) 925-8505
                                                   ah@smithhopen.com
                                                   intake@smithhopen.com

                                                   Counsel for Plaintiff,
                                                   CoronaCide, LLC




                                              5
